Title: From George Washington to Jonathan Trumbull, Sr., 7 April 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir,
Head quarters Morris Town. 7th April 1777.

The pay Abstract of the 10th Regiment of Connecticut Militia from October to January last, was this day presented to me for payment. The very unreasonable disproportion of Officers induced me to decline giving Orders for the payment. I must beg the favour of You to have some Mode adopted by which the Public Treasury may be eased of such extraordinary Demands—Impositions of this nature are provided for in future by Congress; but how We are to remedy those that have happen’d I am at a Loss to determine—I can only say that nothing shall pass thro’ my hands that may be construed into the slightest approbation of such Impositions—I have inclosed the Abstract for your Consideration—& have the honour to be Yr most Obdt Servt

Go: Washington



P.S. Should Colo. Sheldon want a farther supply of Money to finish the equipping his Regiment, I must request you would advance it.

